IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


N.G., MOTHER OF G.R. AND J.M.,
CHILDREN,

             Appellant,

 v.                                                      Case No. 5D16-1968

DEPARTMENT OF CHILDREN AND
FAMILIES,

             Appellee.

________________________________/

Opinion filed September 29, 2016

Appeal from the Circuit Court
for Orange County,
Timothy R. Shea, Judge.

David B.     Falstad,    Winter   Park,   for
Appellant.

Rosemarie Farrell, of Children's Legal
Services, Orlando, for Appellee.

Richard S. Dellinger, of Lowndes, Drosdick,
Doster, Kantor & Reed, P.A., as Guardian
ad Litem, Appellee.


PER CURIAM.

      N.G. ("Appellant") appeals the trial court's entry of a final judgment terminating the

parental rights to her children, G.R. and J.M.       Appellant argues, and the Florida

Department of Children and Families (“Appellee") concedes, that the final judgment
terminating Appellant’s parental rights does not contain the findings of fact required by

law. See § 39.811(5), Fla. Stat. (2016) ("If the court terminates parental rights, the court

shall enter a written order of disposition briefly stating the facts upon which its decision to

terminate the parental rights is made.").

       This Court has carefully reviewed the record on appeal and noted that the trial

transcript includes a detailed and thoughtful oral pronouncement by the trial court, which

sets forth findings of fact, evaluations of witness credibility, as well as explanations of the

court's findings and conclusions of law. Section 39.811(5), however, requires the written

order to state the facts upon which the trial court’s ruling is based. The final judgment

entered in this case contains conclusions of law that are supported by the trial court’s oral

statement of facts; however, the judgment does not adequately set forth the findings of

fact. Accordingly, we remand for the trial court to enter an amended final judgment within

twenty days of the date of this opinion that includes its findings of fact along with its

previously stated conclusions of law and rulings.

       REVERSED AND REMANDED WITH INSTRUCTIONS.


EVANDER, LAMBERT and EDWARDS, JJ., concur.




                                              2